Case 2:15-cr-00688-DSF Document 982 Filed 12/09/19 Page 1of1 Page ID #:4635

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CRIMINAL MINUTES — SENTENCING AND JUDGMENT HEARING

Case No. CR 15-00688(A) DSF — 6 Date December 9, 2019

 

 

Present: The Honorable DALE S. FISCHER, UNITED STATES DISTRICT JUDGE

 

Interpreter N/A

 

Renee Fisher Pat Cuneo Christopher M. Brunwin

 

Deputy Clerk Court Reporter Assistant U.S. Attorney

U.S.A. v. Defendant(s): Present Cust. Bond Attorneys for Defendants: Present App. Ret.

6) Guadalupe Reyes V V 6) Mark M. Kassabian V V

SENTENCING AND JUDGMENT HEARING (Held and Completed)
Proceedings: Non-Evidentiary o Contested

Refer to separate Judgment & Probation/Commitment Order.

oF

The Court grants the Government's motion to dismiss all remaining count(s)/underlying
indictment/information.

Defendant informed of right to appeal.

Bond exonerated on surrender.

Other:

FIRST PRIORITY: The Court recommends to the Bureau of Prisons that defendant be
designated to a BOP facility that offers the 500-hour Residential Drug Abuse Program (RDAP).

The Court recommends that the defendant be designated to the Bureau of Prisons facility
somewhere in Southern California and in particular the facility located at Terminal Island.

 

CRIMINAL MINUTES — SENTENCING :_20
AND JUDGMENT HEARING Initials of Deputy Clerk: rf

 

Page 1 of 1
